In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Harrington, J.), entered April 22, 1980, which granted the defendants’ motion, at the close of the plaintiff’s case, to dismiss the complaint. Judgment reversed'and new trial granted, with costs to abide the event. Based on the record before the trial court, it was improper to grant defendants’ motion for a directed verdict. Plaintiff made out a prima facie case and the matter should therefore have gone to the jury. Mangano, J.P., O’Connor, Weinstein and Bracken, JJ., concur.